People v Lightfoot (2014 NY Slip Op 08458)





People v Lightfoot


2014 NY Slip Op 08458


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
THOMAS A. DICKERSON
JOHN M. LEVENTHAL, JJ.


2013-03940

[*1]The People of the State of New York, respondent,
v Jermaine Lightfoot, appellant. (S.C.I. No. 10249/12)


Lynn W. L. Fahey, New York, N.Y. (Paul Skip Laisure of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Johnnette Traill of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Mullings, J.), imposed June 28, 2012, upon his conviction of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Lopez, 6 NY3d 248; People v Brown, 122 AD3d 133), and thus does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., MASTRO, DICKERSON and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court